Exhibit 10.3

 

Customer No.                                 

Loan No.                                         

 

RBC Centura  

LOAN AGREEMENT

(SF - Revolving Line of Credit)

 

THIS LOAN AGREEMENT (“Loan Agreement”), entered into effective as of the date
stated in the Loan Agreement Supplement and Information Schedule (“Information
Schedule”), by and between the person identified in the Information Schedule as
the Borrower (whether one or more, “Borrower”) and RBC CENTURA BANK, a North
Carolina banking corporation (“Bank”).

 

A. Borrower has applied to Bank for a loan or loans as described below (whether
one or more, “Loan”).

 

B. Bank is willing to make the Loan based on the terms and conditions set forth
in this Loan Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Bank hereby agree as follows:

 

Article I. Definitions.

 

Section 1.1. Definitions. For the purposes hereof:

 

(a) “Closing” means the date of funding of the Loan, which may occur on a date
different than the Closing Date

 

(b) “Closing” means the date of funding of the Loan, which may occur on a date
different than the Closing Date;

 

(c) “Collateral” shall have the meaning set forth in Article III;

 

(d) “Commitment” means Bank’s commitment letter to Borrower described on the
Information Schedule;

 

(e) “Default Condition” means the occurrence or existence of an event or
condition which, upon the giving of notice or the passage of time, or both,
would constitute an Event of Default;

 

(f) “Event of Default” means an Event of Default as defined in Article IX;

 

(g) “Financing Statements” means the UCC financing statements filed in order to
perfect Bank’s lien on certain personal property and fixtures as more
particularly described therein and includes initial statements, continuation
statements, amendment statements and all other statements permitted under the
UCC;

 

(h) “GAAP” means generally accepted accounting principles;



--------------------------------------------------------------------------------

(i) “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any person exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government;

 

(j) “Indebtedness” means with respect to any person, all indebtedness,
obligations and liabilities of such person for money borrowed, all indebtedness
of such person for the acquisition of property, all indebtedness secured by any
lien on the property of such person whether or not such indebtedness is the
personal obligation of such person, all liability of such person by way of
endorsements (other than for collection or deposit of negotiable instruments in
the ordinary course of business), all contingent obligations, all capitalized
leases, all synthetic leases and all other items which in accordance with
generally accepted accounting principles are classified as liabilities on a
balance sheet, provided, however, Indebtedness shall not include any consumer
credit as defined under the Federal Reserve Board’s Regulation Z
(Truth-in-Lending)(12 CFR 226 et. seq.);

 

(k) “Loan” refers to the loan or loans made pursuant to this Loan Agreement and
evidenced by the Note, and if more than one loan is made pursuant to this Loan
Agreement, the term can reference one, any combination of, or all of the loans,
as the context so requires;

 

(l) “Loan Agreement” means this Loan Agreement, as amended, supplemented,
modified, extended and restated from time to time;

 

(m) “Loan Amount” means the loan amounts stated on the Information Schedule for
the Loan and if more than one loan is made pursuant to this Loan Agreement, the
term can reference the loan amount for one loan, any combination of, or all of
the loans, as the context so requires;

 

(n) “Loan Documents” means the Commitment, this Loan Agreement, the Note and any
other instruments, documents, statements and agreements evidencing or securing
the Loan (as amended, supplemented, modified, extended and restated from time to
time), which may include, without limitation, deeds to secure debts, security
deeds, mortgages, deeds of trust, assignments, security agreements, pledge
agreements, guaranty agreements, control agreements and financing statements;

 

(o) “Note” means the promissory note or promissory notes of Borrower in favor of
Bank evidencing the Loan, together with any amendments, modifications,
extensions, renewals, substitutions and replacements thereto or therefor, and if
more than one loan is made pursuant to this Loan Agreement, the term can
reference one, any combination of, or all of the promissory notes, as the
context so requires;

 

(p) “Organization” means and includes any of the following – a Registered
Organization, a Governmental Authority, a business trust, an estate, a trust, a
partnership or association, two or more persons having a joint or common
interest, and any other legal or commercial entity;

 

(q) “Permitted Encumbrances” means liens, security interests, encumbrances,
easements and other matters listed as exceptions to the title to the Collateral,
all of which must be approved by Bank prior to Closing;

 

(r) “Registered Organization” means an Organization organized solely under the
law of a single state or the United States and as to which the state or the
United States must maintain a public record showing the Organization to have
been organized;

 

(s) “Requirement of Law” means as to any person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
person, and any law, treaty, rule, regulation, ordinance, determination of an
arbitrator, order of a court and determination, advisory opinion, order,
guideline, finding or requirement of any other Governmental Authority, in each
case applicable to and binding upon such person or any of its properties or to
which such person or any of its properties is subject, either individually or
jointly with another person or persons;

 

2



--------------------------------------------------------------------------------

(t) “Subsidiary” means any Registered Organization or other Organization (1) the
majority (by number of votes) of the outstanding voting interests of which is at
the time owned or controlled by Borrower, or by one or more Subsidiaries of
Borrower, or (2) otherwise controlled by or within the control of Borrower or
any Subsidiary.

 

Section 1.2. Use and Application of Terms. To the end of achieving the full
realization by Bank of its rights and remedies under this Loan Agreement and the
other Loan Documents, including payment in full of the Loan, in using and
applying the various terms, provisions and conditions in this Loan Agreement and
the other Loan Documents, the following shall apply:

 

(a) words in the masculine gender mean and include correlative words of the
feminine and neuter genders and words importing the singular numbered meaning
include the plural number or a collective reference, and vice versa, and as the
context requires, “and” may have a joint meaning or a several meaning and “or”
may have an inclusive meaning or an exclusive meaning;

 

(b) words importing persons include firms, companies, associations, general
partnerships, limited partnerships, limited liability partnerships, limited
liability limited partnerships, limited liability companies, trusts, business
trusts, corporations and other Organizations, including public and quasi-public
bodies, as well as individuals;

 

(c) the phrase “costs and expenses”, or variations thereof, shall include,
without limitation, reasonable attorneys’ fees and fees of legal assistants, and
reasonable fees of accountants, engineers, surveyors, appraisers and other
professionals or experts – and all references to attorneys’ fees or fees of
legal assistants, or to fees of accountants, engineers, surveyors, appraisers or
other professionals or experts shall mean reasonable fees;

 

(d) the phrase “highest contract rate of interest under the Note” shall refer to
the highest rate at which interest accrues under the Note, including any default
rate, or if there is more than one Note, the highest rate under all of the
Notes, and when used in this Loan Agreement it means that interest on an amount
owing to Bank shall accrue at such rate to the same extent and in the same
manner as it would if the amount owing to Bank was included in the principal
evidenced by the Note bearing the highest contract rate of interest;

 

Article II. Loan.

 

Section 2.1. Loan. Subject to the terms and conditions of this Loan Agreement,
Bank will lend and Borrower will borrow up to the Loan Amount and the borrowing
shall be evidenced by a Note. The purpose of the Loan is described on the
Information Schedule. Loan proceeds may not be used for any other purpose
without the prior written consent of Bank, which may be granted in Bank’s sole
and absolute discretion.

 

Section 2.2. Interest Rate/Repayment. The outstanding principal balance of the
Loan shall bear interest, and principal and interest shall be repayable in
accordance with the terms of the Note, together with the fees, premiums, charges
and cost and expenses provided for in the Note. Unless otherwise provided in
this Loan Agreement or the other Loan Documents, the monetary obligations
Borrower now owes and the monetary obligations that arise in the future and are
owing by Borrower to Bank under this Loan Agreement and the other Loan Documents
(exclusive of the Note) shall be payable by Borrower upon demand of Bank, with
interest thereon at the highest contract rate of interest under the Note; and,
like the amounts due and owing under the Note, the same shall be secured by the
Collateral.

 

Section 2.3. Disbursements. Upon satisfaction of the Conditions to Closing as
provided in Article V, Bank shall advance to Borrower the Loan Amount. Advances
on the Loan shall be based on a borrowing base and a certified borrowing base
report or certificate. Bank will make advances to Borrower provided the
outstanding balance of the Loan does not exceed the Borrowing Base. Loan
disbursements may be made by depositing same in Borrower’s operating account
with Bank or at such other place requested by Borrower and agreed to by Bank.

 

3



--------------------------------------------------------------------------------

Article III. Collateral.

 

As security for the payment of the Loan and the other obligations evidenced by
and arising under any one or more of this Loan Agreement and the other Loan
Documents, the Loan shall be secured by and Bank is hereby granted a lien and
security interest in the property and property rights (“Collateral”) described
on Attachment 1, together with the proceeds, products, accessions, additions,
replacements and substitutions thereto and thereof. Bank’s lien and security
interest in the Collateral is and shall be a perfected first priority lien and
security interest, subject only to the Permitted Encumbrances. Borrower, and all
other persons who may own and all persons who may have an ownership interest in
any of the Collateral, shall execute and deliver to Bank and shall cause all
persons who may be in control of or possession of any of the Collateral to
execute and deliver to Bank, all deeds to secure debts, mortgages, deeds of
trust, security deeds, assignments, security agreements, pledge agreements,
control agreements, financing statements and other documents, statements and
agreements as Bank and its counsel deem necessary or desirable to further
evidence and perfect or create and perfect the liens and security interests of
Bank in and to the Collateral – and, in connection with the further evidencing
and perfection or creation and perfection of the liens and security interests as
aforesaid, each and all of the foregoing persons shall deliver possession of any
and all of the Collateral to Bank and its agents, and they each shall record or
file, and cause to be recorded or filed any and all of the foregoing documents,
statements and agreements as and when directed by Bank and its counsel.

 

Article IV. Representations and Warranties.

 

In order to induce the Bank to enter into this Loan Agreement and to make the
Loan, Borrower hereby makes the following representations and warranties,
effective as of Closing, which representations and warranties shall survive the
execution and delivery of this Loan Agreement and any other Loan Documents, any
inspections and examinations at any time made by Bank and any made on behalf of
Bank.

 

Section 4.1. Financial Position of Borrower. The financial statements delivered
by Borrower to Bank in connection with Borrower’s application for the Loan are
complete, accurate and correct and present fairly the financial condition of
Borrower at such date. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved.

 

Section 4.2. No Change. Since the date of the latest financial information
delivered by Borrower to Bank in connection with Borrower’s application for the
Loan, there have been no material adverse changes in any one or more of the
business, operations, assets and financial condition of Borrower.

 

Section 4.3. Organizational Existence; Compliance With Law. Borrower (1) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (2) has the power, authority and the legal
right to own and operate its property, to lease the property it operates and to
conduct the business as presently conducted and as proposed to be conducted, as
represented to Bank, and (3) except in those instances where the failure to
comply therewith does not and will not, in the aggregate, have a material
adverse impact on any one or more of the business, operations, property and
financial condition of Borrower and does not and will not materially adversely
affect the ability of Borrower to perform its obligations under the Loan
Documents, is in compliance with all Requirements of Law.

 

Section 4.4. Corporate Power; Authorization; Enforceable Obligations. Borrower
has the power, authority and the legal right (1) to make, deliver and perform
under the Loan Documents, (2) to borrow hereunder and has taken all action to
authorize the borrowings on the terms and conditions of the Loan Documents,
including the Note, (3) to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and (4) to pledge and mortgage its
property as contemplated by the Loan Documents. The Loan Documents, including
the Note, have or will be duly executed and delivered on or at Closing. The Loan
Documents when executed and delivered will constitute legal, valid and binding
obligations of Borrower, enforceable in accordance with their terms and not
subject to rescission, invalidation, nullification and other avoidance.

 

4



--------------------------------------------------------------------------------

Section 4.5. Ownership of Property; Liens; Etc. Borrower, and each of the other
owners of the Collateral and each of the other owners of interests therein, if
any, have good and marketable title in fee simple in and to the Collateral owned
by each, free and clear of any and all liens, security interests, claims,
demands, off-sets, contingencies and other outstanding interests, both legal and
equitable, except for the Permitted Encumbrances.

 

Section 4.6. Collateral in Compliance. All of the Collateral and all other
property of Borrower that is necessary for the full use and enjoyment of the
Collateral is in material compliance with all Requirements of Law, including
zoning, subdivision and environmental rules and regulations, and will be
operated in such manner to remain in material compliance with such laws until
the Loan is paid and satisfied in full.

 

Section 4.7. Name. Borrower operates its business and owns its assets only under
the name of Borrower.

 

Article V. Conditions to Closing.

 

All of the conditions set forth in this Article V must be satisfied and
completed, or the satisfaction and completion thereof waived by Bank, prior to
any disbursement of proceeds by Bank under the Loan. If all of the conditions
are not met to Bank’s satisfaction, or the completion thereof waived by Bank,
Bank may, at its option, (1) withhold disbursement until the same are met, (2)
disburse and require that any unsatisfied terms and conditions be satisfied as a
condition subsequent to Closing within such period of time as may be designated
by the Bank or (3) terminate its obligation to fund the Loan and recover from
Borrower all costs and expenses incurred by Bank in connection with its
preparations for making the Loan to Borrower, together with the fees and other
costs and expenses required to be paid by Borrower under the Commitment. A
waiver by Bank of a condition must be in writing to be effective and a waiver as
to one or more conditions shall not constitute a waiver as to other conditions
and shall not establish a “course of dealing or practice” that would require a
waiver of the same or a similar condition at some later time.

 

Section 5.1. Loan Documents. Bank shall have received fully executed and, if
necessary, recorded or filed, originals of the Loan Documents required by the
Commitment, this Loan Agreement and as may be otherwise required by Bank and its
counsel to evidence the Loan and create and perfect the first priority liens and
security interests in the Collateral, subject only to the Permitted
Encumbrances.

 

Section 5.2. Supporting Documentation. The Bank shall have received the
supporting documentation and items listed on Attachment 2, and all of the other
terms and conditions listed on Attachment 2, in the Commitment and elsewhere in
this Loan Agreement shall have been satisfied, including, without limitation,
perfection in favor of Bank of a first priority lien and security interest in
all of the Collateral, subject only to the Permitted Encumbrances.

 

Section 5.3. Representations and Warranties. The representations and warranties
made by Borrower which are contained herein and those which are contained in any
certificate, document, financial statement and other statement furnished at any
time under and in connection herewith, shall be correct on and as of the Closing
Date, as if made on and as of such date, and on and as of the date of Closing.

 

Section 5.4. No Default or Event of Default. No Default Condition or Event of
Default shall have occurred and be continuing as of Closing, or after giving
effect to the Loan to be made at Closing, nor shall a Default Condition or event
of Default exist as of the date of subsequent disbursement of Loan proceeds.

 

Section 5.5. Commitment Fee. Borrower shall have paid to Bank the Commitment Fee
as set forth in the Commitment and all other fees and costs and expenses to be
paid by Borrower at or before Closing, as provided in the Commitment.

 

Section 5.6. Additional Matters. All other documents and legal matters in
connection with the transactions contemplated by this Loan Agreement shall be
received by the Bank in form and substance satisfactory to the Bank and its
counsel and such counsel shall have received all information and such
counterpart originals, or certified or other such copies of such documents, as
such counsel may reasonably request.

 

5



--------------------------------------------------------------------------------

Section 5.7. General. Without imposing any obligation or undertaking on Bank and
its counsel and without acknowledging compliance with the representations and
warranties or waiving strict compliance by Borrower with all of the terms and
conditions of this Loan Agreement and the materiality of all of the
representations and warranties of Borrower, Bank and Bank’s counsel shall retain
the right to be satisfied that all matters required to be performed in
connection with this transaction have been performed in such a manner that the
Loan proceeds can be advanced, the lien and security position of Bank perfected
in the Collateral and that no event exists which will jeopardize the Loan and
the prospect of payment of the Loan.

 

Article VI. Affirmative Covenants.

 

Borrower covenants and agrees with Bank that until the later of (1) payment in
full of the Loan and all other amounts owing to Bank under the Loan Documents or
(2) termination of Bank’s obligation to make disbursements under the Loan,
Borrower will fully and promptly do and perform each and every one of the
matters set forth in this Article VI and in the Commitment; and Borrower
acknowledges to Bank that the breach or default by Borrower of any of said
covenants and agreements is and the same shall be material.

 

Section 6.1. Use of Loan Funds. Borrower shall use all Loan proceeds disbursed
to Borrower only for the purposes stated in this Loan Agreement.

 

Section 6.2. Payment/Performance. Borrower shall pay when due all amounts now
owing to Bank under the Note, this Loan Agreement and the other Loan Documents
and Borrower shall pay when due all amounts which may in the future become owing
to Bank under the Note, this Loan Agreement and the other Loan Documents.
Borrower also shall promptly perform all other obligations of Borrower hereunder
and under the Note and the other Loan Documents – both present obligations and
obligations which may arise in the future.

 

Section 6.3. Financial Statements. Borrower shall furnish to the Bank and
Borrower shall cause others to furnish to Bank, at the sole expense of Borrower,
such information respecting the business, assets, operations and financial
condition of Borrower as the Bank may from time to time request, including,
without limitation, the information indicated on Attachment 3, at the times
stated therein.

 

Section 6.4. Inspection of Property; Books and Records; Discussions. Borrower
shall maintain proper books and records in which full, true, accurate and
correct entries, in conformity with GAAP and all Requirements of Law, shall be
made of all material dealings and transactions in relation to Borrower’s
business and activities. Upon reasonable advance notice by Bank to Borrower
(unless an Event of Default shall have occurred and is continuing), Borrower
shall permit Bank, and Borrower shall permit representatives of Bank, to visit
and inspect any of the Collateral and any of the other property owned or used by
Borrower in its business and shall permit Bank, and shall permit representatives
of Bank, to examine and make abstracts from any of Borrower’s books and records
at any reasonable time and as often as may reasonably be desired.

 

Section 6.5. Maintenance of Property. Borrower shall keep and maintain the
Collateral consisting of real property and tangible personal property in good
working order and condition and make all needful and proper repairs,
replacements, additions and improvements thereto as are necessary.

 

Section 6.6. Maintain Security Interest. Borrower shall maintain, protect and
preserve the security interest of Bank in the Collateral and the lien position
of Bank in the Collateral, including, without limitation, the filing of “claims”
under insurance policies within the time periods required under such policies
and the filing of appropriate notices, claims and pleadings in any condemnation
actions.

 

Section 6.7. Insurance. Borrower shall maintain insurance as required herein and
in the other Loan Documents, including the insurance coverages set forth on
Attachment 4. All insurance carriers shall have a Best’s Key Rating of at least
“A” and shall have a Best’s Key Rating Class of at least “IX” and Bank shall be
shown as an “additional insured” in all liability policies and a “mortgagee-loss
payee” in all casualty insurance policies. Borrower shall deliver to Bank, and
Borrower shall cause others to deliver to Bank, annually (and at such other
times s Bank may request) a statement regarding Borrower’s insurance coverages,
such statement to contain as much detail as Bank

 

6



--------------------------------------------------------------------------------

may request, and Borrower also shall deliver to Bank, and Borrower shall cause
others to deliver to Bank, certificates of such insurance or the policies of
insurance as may be requested by Bank. If Borrower shall at any time or times
hereafter fail to obtain and maintain the insurance coverages on the terms set
forth herein and in the other Loan Documents, Bank may, but shall not be
obligated to, obtain and cause to be maintained insurance coverage with respect
to the property affected, including, at Bank’s option, the coverages provided by
any and all of the policies of Borrower, and pay any part of and all of the
premiums therefore, without waiving any default by Borrower.

 

Section 6.8. Further Assurances. On demand of Bank, Borrower shall do any act
and execute and deliver any additional documents consistent with the Commitment
and the Loan Documents reasonably required by Bank to secure the Loan, confirm
and perfect the lien and security interest of Bank in the Collateral and to
comply with the Commitment and the Loan Documents, including, but not limited
to, any items listed on Attachment 4, additional Financing Statements, new and
replacement notes, security documents and agreements supplementing, extending
and otherwise modifying the Note, this Loan Agreement and any of the other Loan
Documents, and certificates as to the amount of the Indebtedness evidenced by
the Note from time to time.

 

Article VII. Negative Covenants.

 

Borrower covenants and agrees with Bank that until the later of (1) payment in
full of the Loan and all other amounts owing to Bank under the Loan Documents or
(2) termination of Bank’s obligation to make disbursements under the Loan,
Borrower shall not do and Borrower shall not permit others to do, either
directly or indirectly, without the prior written consent of Bank unless such
consent is not necessary because of exceptions set forth on Attachment 4, any of
the matters listed in this Article VII or in the Commitment; and Borrower
acknowledges to Bank that the breach or default by Borrower of any of said
covenants and agreements is and the same shall be material.

 

Section 7.1. Change in Business; Change in Management or Executive Office.
Borrower shall not engage in any material line of business, or permit any of its
Subsidiaries to engage in any material line of business, other than as
reasonably related or incidental to the businesses currently engaged in by
Borrower (giving effect to the Datapath recapitalization transaction). Borrower
shall not have a Change in Management and will not, without thirty (30) days’
prior written notification to Bank, relocate its chief executive office, change
its state of organization or change any other matter that will or could result
in the security interests of the Bank in the Collateral becoming unperfected.
For purposes hereof, “Change in Management” shall mean a majority of Nancy K.
Hedrick, Thomas P. Clinton, William J. Buchanan and Beverly N. Hawkins no longer
being employed by Borrower as executive officers of Borrower.

 

Section 7.2. Liens and Security Interests. Except for (1) liens for taxes not
yet due or which are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained in
accordance with GAAP and (2) liens and security interests in favor of Bank,
Borrower shall not and Borrower shall not permit others to encumber the
Collateral, and any part thereof and interest therein, with any one or more of
the following: a lien (inclusive of real property, personal property and mixed
real and personal property liens), a security interest, a governmental
assessment, a charge, a levy, an attachment, an order of seizure and any other
similar or dissimilar claim.

 

Section 7.3. Sales. Except as otherwise permitted in this Loan Agreement or in
any of the other Loan Documents, Borrower shall not voluntarily and Borrower
shall not involuntarily through its direct actions or inactions, or indirectly
through the actions or inactions of others, do any one or more of the following:
sell, transfer, lease, liquidate, franchise, license, dispose of and part with
possession or control of all or any part of or interest in (whether legal or
equitable) any of the Collateral or all of the Collateral. The prohibitions in
this Section do not extend to or include (1) the sale of inventory in the
ordinary course of business and (2) the sale of equipment in the ordinary and
normal replacement program for equipment under which Bank’s first priority lien
and security interest continues in the replacement equipment.

 

Section 7.4. Mergers or Acquisitions. Borrower shall not undertake any merger or
consolidation, or permit any of its Subsidiaries to undertake any merger or
consolidation, with or into any business organization, other than

 

7



--------------------------------------------------------------------------------

Borrower or any wholly owned subsidiary of Borrower, unless Borrower is the
surviving entity immediately following such transaction and is in compliance
with all of Borrower’s covenants under the Loan Agreement immediately before and
after the closing of such transaction, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another person without Bank’s prior written consent. Borrower shall
not convey, sell, lease, transfer and otherwise dispose of and Borrower shall
not permit any of its Subsidiaries to convey, sell, lease, transfer and
otherwise dispose of (with respect to both Borrower and Borrower’s Subsidiaries,
by operation of law or otherwise) any part of and any interest in their
respective businesses and properties, including the Collateral, other than
Permitted Transfers.

 

Article VIII. Financial Maintenance Covenants.

 

Commencing with the Closing Date and continuing until the later of (1) payment
in full of the Loan and all other amounts owing to Bank under the Loan Documents
or (2) termination of Bank’s obligation to make disbursements under the Loan,
Borrower shall fully and timely comply with each and every one of the financial
maintenance covenants set forth on Attachment 4; and Borrower acknowledges to
Bank that the breach or default by Borrower of any of said financial maintenance
covenants is and the same shall be material.

 

Article IX. Events of Default; Remedies.

 

Section 9.1. Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder:

 

(a) the occurrence of any event of default or default condition under the Note
or any of the Notes if more than one, including, without limitation, Borrower’s
failure to pay when due the principal of or interest on the Note or any of the
Notes if more than one, or any other sums due thereunder, whether fees, charges,
premiums or costs and expenses;

 

(b) Borrower’s breach of or default under any of the terms, conditions or
covenants contained in this Loan Agreement or in any of the other Loan
Documents, which shall not be cured by Borrower within thirty (30) days
following receipt of written notice thereof from Bank;

 

(c) the actual or threatened demolition, injury or waste to the Collateral, or
any material part thereof, which, in the sole opinion of Bank, may impair its
value, or the actual or threatened decline in value of the Collateral or any
material part thereof;

 

(d) Borrower’s assets, or any material part or portion thereof, are attached,
seized, subjected to a writ or distress warrant, or are levied upon, or come
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if Borrower is
enjoined, restrained or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy or assessment is filed of record
with respect to any of Borrower’s assets by any Governmental Authority, and the
same is not paid within ten (10) days after Borrower receives notice thereof,
provided that none of the foregoing shall constitute an Event of Default where
such action or event is stayed or an adequate bond has been posted pending a
good faith contest by Borrower;

 

(e) (i) Borrower shall (A) voluntarily dissolve, liquidate or terminate
operations or apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of such person or of
all or of a substantial part of its assets, (B) admit in writing its inability,
or be generally unable, to pay its debts as the debts become due, (C) make a
general assignment for the benefit of its creditors, (D) commence a voluntary
case under the federal Bankruptcy Code (as now or hereafter in effect), (E) file
a petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
(F) fail to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case under

 

8



--------------------------------------------------------------------------------

Bankruptcy Code, or (G) take any corporate action for the purpose of effecting
any of the foregoing; or (ii) an involuntary petition or complaint shall be
filed against Borrower seeking bankruptcy relief or reorganization or the
appointment of a receiver, custodian, trustee, intervenor or liquidator of
Borrower, of all or substantially all of its assets, and such petition or
compliant shall not have been dismissed within sixty (60) days of the filing
thereof; or an order, order for relief, judgment or decree shall be entered by
any court of competent jurisdiction or other competent authority approving or
ordering any of the foregoing actions;

 

(f) Borrower’s default under the terms of any instrument or other agreement to
which this Loan Agreement or any of the other Loan Documents is subordinate or
which constitutes Subordinated Debt;

 

(g) default by Borrower in keeping, performing or observing any term, covenant,
agreement or condition of any Commitment upon which all or any portion of any
Indebtedness evidenced by the Note, or any of the Notes if more than one, was
predicated;

 

(h) the occurrence of any event of default or default condition under any other
Loan Document, including, without limitation, any deeds of trust, mortgages,
security deeds, deeds to secure debts, assignments, security agreements, pledge
agreements, guaranty agreements, indemnification agreements, control agreements
or blocked account agreements;

 

(i) any false statement, misrepresentation or withholding of facts by Borrower
or any other person in any loan application or other document provided by
Borrower or any other person to Bank or its agents, including any
misrepresentation made in this Loan Agreement, or in any presentation made by
Borrower or any other person to Bank or its agents, as to any matter relied upon
by Bank in evaluating whether to extend financing to Borrower;

 

(j) default by Borrower under any other Indebtedness or other obligation now
owing or which hereafter arises and is owing to Bank, or default by any of
Borrower’s affiliates or subsidiaries under any Indebtedness or other obligation
now owing or which hereafter arises and is owing to Bank; or

 

(k) a determination by Bank that the prospect of payment or performance by
Borrower or any other person under all or any of the Loan Documents is insecure
or that a material adverse change in the financial condition of Borrower or any
person obligated for payment of the Loan or any parts or portions thereof has
occurred since the date of this Loan Agreement.

 

Section 9.2. Rights and Remedies. If a Default Condition or an Event of Default
shall occur under this Loan Agreement, in addition to any other right and remedy
which may be available to Bank and without limiting any other right and remedy
granted to Bank in the Loan Documents, which rights and remedies are fully
exercisable by Bank as and when provided in such other Loan Documents, Bank
shall have the rights and remedies set forth below in this Section 9.2., any and
all of which it may exercise at its election, without notice of its election and
without demand – subject, however, to applicable notice or grace periods, if
any.

 

9.2.1. Acceleration of Maturity. Bank may, at its option, accelerate and declare
immediately due and payable the Note, as well as any of and all of the other
Indebtedness and obligations owing under this Loan Agreement and the other Loan
Documents that are not already due hereunder and that are not already due
thereunder. If there is more than one Note, Bank may accelerate and declare
immediately due and payable all of the Notes, or Bank may from time to time and
at any number of times after the occurrence of a Default Condition or an Event
of Default, accelerate and declare immediately due and payable any one or more
of the Notes as Bank in its discretion elects to accelerate. In addition to the
foregoing, Bank may from time to time and at any time proceed to protect and
enforce its rights and remedies under any one or more of the Loan Documents
(including its absolute and unconditional right to recover full payment of any
and all of the obligations owing by Borrower, as well as those owing by other
persons to Bank) by any one or more of the following: judicial and non-judicial
foreclosure proceedings as against all and any part of the Collateral, without
regard to the situs of such Collateral; suits in equity; actions at law; and
other appropriate legal, equitable and administrative proceedings to enforce
full payment.

 

9



--------------------------------------------------------------------------------

9.2.2. Set-off and Recoupment. Bank may, at its option and at any time or times
without prior notice to Borrower, set-off and apply toward payment of the Loan
and other amounts now owing and amounts which may become owing by Borrower under
the Loan Documents, and otherwise exercise its rights of recoupment, as to any
and all (1) balances and deposits of Borrower held by Bank, (2) Indebtedness and
other obligations at any time owing to or for the credit and account of Borrower
by Bank and (3) Indebtedness and other obligations at any time owing to or for
the credit and account of Borrower by any of Bank’s affiliates.

 

Section 9.3. Discontinuance of Proceedings; Position of Parties Restored. If
Bank shall have proceeded to enforce any right and remedy under the Loan
Documents by foreclosure, entry or otherwise and such proceedings shall have
been discontinued or abandoned for any reason, or such proceedings shall have
resulted in a final determination adverse to Bank, then and in every such case
Borrower and Bank shall be restored to their former positions and rights
hereunder, and all rights, powers and remedies of Bank shall continue as if no
such proceedings had occurred or had been taken.

 

Article X. Miscellaneous.

 

Section 10.1. Incorporation of Exhibits. All exhibits, supplements, schedules,
addenda and other attachments to this Loan Agreement are by this reference
incorporated herein and made a part hereof as if fully set forth in the body of
this Loan Agreement. The captions herein are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of this Loan Agreement nor the intent of any provision hereof.

 

Section 10.2. Amendments. Subject to the exercise by Bank of its rights and
remedies as set forth in this Loan Agreement and without limiting any of such
rights and remedies, this Loan Agreement may not be modified, amended, waived,
extended, changed, discharged and terminated orally or by any act or failure to
act on the part of Borrower or Bank, but only by an agreement in writing signed
by the party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge and termination is sought.

 

Section 10.3. Assignment. The terms, provisions and conditions in this Loan
Agreement shall be binding upon and inure to the benefit of the heirs,
successors, assigns and personal representatives of the parties hereto;
provided, however, Borrower shall not assign this Loan Agreement and any of its
rights, interests, duties and obligations hereunder (inclusive of the proceeds
of the Loan and other moneys to be advanced under or on account of this Loan
Agreement) in whole or in part without the prior written consent of Bank. It is
expressly recognized and agreed that Bank may assign or transfer this Loan
Agreement, the Note or any of the Notes if more than one, and any other Loan
Documents, in whole or in part, to any person and, in the event of such
assignment, Bank shall thereafter be relieved of all liability hereunder to the
extent of the assignment or transfer. Borrower waives and will not assert
against any transferee or assignee of Bank any claims, defenses, set-offs and
rights of recoupment which Borrower could assert against Bank, except defenses
which Borrower cannot waive.

 

Section 10.4. Power of Attorney. Borrower does hereby irrevocably constitute and
appoint Bank its true and lawful attorney with full power of substitution, for
it and in its name, place and stead, to execute, deliver and file such
agreements, documents, notices, statements and records, to include, without
limitation, Financing Statements, and to do and undertake such other acts as
Bank, in its sole discretion, deems necessary or advisable to effect the terms
and conditions of this Loan Agreement and to otherwise protect and preserve the
security of the lien and security interests in the Collateral, and Bank’s
interests therein. The foregoing appointment is and the same shall be coupled
with an interest in favor of Bank.

 

Section 10.5. Payment of Expenses. Without limiting any other provision of this
Loan Agreement relating to Borrower’s payment of costs and expenses incurred by
Bank and those incurred by others on behalf of Bank, but in addition thereto,
whether or not the Loan is made and all of the Loan proceeds disbursed, Borrower
shall pay to Bank, on demand, each and all of any costs and expenses incurred by
Bank, incurred by others on behalf of Bank and incurred by Bank for Borrower:
(1) in order to meet Bank’s requirements in connection with the Loan, (2) in
connection with the making of the Loan and (3) in connection with the
enforcement of Bank’s rights and remedies under the Loan Documents. All of the
foregoing costs and expenses shall be paid with interest thereon at the highest
contract rate prescribed in the Note from the date paid or incurred by or on
behalf of Bank until such costs and expenses are paid by Borrower. All sums so
paid and expended by Bank, and the interest thereon, shall be added to and be
secured by Bank’s lien and security interests in the Collateral.

 

10



--------------------------------------------------------------------------------

Section 10.6. Jury, Venue, Jurisdiction. This Loan Agreement shall be deemed to
have been executed and delivered in the jurisdiction listed on the Information
Schedule as the jurisdiction whose laws govern this Loan Agreement, regardless
of where the signatories may be located at the time of execution. This Loan
Agreement and the other Loan Documents shall be governed by and construed in
accordance with the substantive laws of the aforesaid jurisdiction, excluding,
however, the conflict of law and choice of law provisions thereof.
Notwithstanding the foregoing, to the extent any of the Collateral is located in
another jurisdiction or other jurisdictions, the laws of the jurisdictions in
which the Collateral is located shall govern with respect to Bank’s and
Borrower’s rights in and to Collateral located in such other jurisdictions and
Bank’s remedies relative thereto. Borrower: (1) to the extent permitted by law,
waives any right to a trial by jury in any action arising from or related to
this Loan Agreement and any of the other Loan Documents; (2) irrevocably submits
to the jurisdiction of either (i) the state courts of the jurisdiction whose
laws govern this Loan Agreement as identified on the Information Schedule or
(ii) a United States District Court for any federal district in such
jurisdiction over any action or proceeding arising from or related to this Loan
Agreement and any of the other Loan Documents – subject to the exception
regarding location of the Collateral as provided hereinabove; and (3)
irrevocably waives, to the fullest extent Borrower may effectively do so, the
defense of improper venue or an inconvenient forum to the maintenance of any
such action or proceeding. Nothing in this Section shall affect or impair Bank’s
right to serve legal process in any manner permitted by law or Bank’s right to
bring any action or proceeding against Borrower or Borrower’s property in the
courts of any other jurisdiction.

 

Section 10.7. Cumulative Rights, etc. The rights, powers and remedies of Bank
under this Loan Agreement shall be in addition to all rights, powers and
remedies given to Bank by virtue of any applicable laws and regulations, those
given in equity, those given to Bank under the other Loan Documents and those
given under any other agreement, all of which rights, powers and remedies shall
be cumulative and may be exercised by Bank from time to time and at any number
of times successively, concurrently and alternatively without impairing Bank’s
rights under this Loan Agreement and under any of the other Loan Documents.

 

Section 10.8. No Waiver. No delay or forbearance by Bank in exercising any and
all of its rights and remedies under this Loan Agreement and those under any of
the other Loan Documents, and no delay or forbearance of Bank in exercising any
and all rights and remedies otherwise afforded by law and in equity, shall
operate as a waiver thereof or preclude the exercise thereof during the
continuance of any Default Condition or Event of Default as set forth herein or
in the event of any subsequent Default Condition or Event of Default hereunder.

 

Section 10.9. Execution in Counterparts. This Loan Agreement may be executed in
two or more counterparts, each of which shall be deemed to be an original, but
all of which shall constitute one and the same agreement, and in making proof of
this Loan Agreement, it shall not be necessary to produce or account for more
than one such counterpart.

 

Section 10.10. Notices. All notices, certificates and other communications
hereunder shall be deemed given when mailed by registered or certified mail,
postage prepaid, return receipt requested, addressed to the addresses set forth
above. Borrower and the Bank may, by written notice given hereunder, designate a
different address where communications should be sent and Bank may require that
all communications sent to it be sent electronically or in some other
non-tangible medium.

 

Section 10.11. Time of Essence. Time is of the essence for the performance of
all of Borrower’s covenants and agreements set forth in this Loan Agreement and
in each of the other Loan Documents.

 

Section 10.12. Term of Loan Agreement. This Loan Agreement shall become
effective on the Closing Date and shall continue in full force and effect until
the last to occur of (1) payment in full of the Loan and all other amounts now
owing and which may in the future be owing to Bank under the Loan Documents, or
(2) termination of Bank’s obligation to make disbursements of Loan proceeds
under this Loan Agreement or the Note.

 

11



--------------------------------------------------------------------------------

(Signatures Begin on Next Page, Followed by Information Schedule and
Attachments)

 

12



--------------------------------------------------------------------------------

The undersigned have executed this Loan Agreement as of the effective date set
forth on the Information Schedule.

 

BANK: RBC CENTURA BANK By:  

/s/ Charlie Arndt

--------------------------------------------------------------------------------

Print Name:   Charlie Arndt Title   Market Executive - South Carolina Markets

 

BORROWER:

 

COMPUTER SOFTWARE INNOVATIONS, INC.       Witness: By:  

/s/ Nancy K. Hedrick

--------------------------------------------------------------------------------

     

/s/ H. Gilbert Sanders, III

--------------------------------------------------------------------------------

Print Name:   Nancy K. Hedrick       Print Name: H. Gilbert Sanders, III Title  
Chief Executive Officer        



--------------------------------------------------------------------------------

Loan Agreement Supplement

and

Information Schedule

 

Subject

--------------------------------------------------------------------------------

  

Information

--------------------------------------------------------------------------------

Customer Number:

    

Loan Number:

    

Effective Date of Loan Agreement

  

March 14, 2005

 

Borrower:   Full Legal Name:   Computer Software Innovations, Inc.     Street
Address:   1661 East Main Street, Suite A     P.O. Box:         City:   Easley  
            State:   South Carolina     Zip Code:   29642     State of
Organization:   Delaware     Tax Identification No.:   98-0216911     Social
Security No.:         Contact Person:   Nancy K. Hedrick     Telephone Number:  
864-855-3900     Facsimile Number:   864-855-1429     Email Address:  
nhedrick@csi-plus.com Bank:   Full Name:   RBC Centura Bank     Street Address:
        P.O. Box:   2000 Wade Hampton Blvd     City:   Greenville     State:  
South Carolina     Zip Code:   29615     Contact Person:   Charles Arndt    
Telephone Number:   (864) 609-4951     Facsimile Number:         Email Address:
    Purpose of Loan:   For working capital purposes and for the recapitalization
of Borrower. Loan Amount:   $3,000,000.00 (Revolving Facility)
Commitment Letter:   Issued  

Date: February 22, 2005



--------------------------------------------------------------------------------

Security

Documents

 

The security

documents which

secure the Loan

include, without

limitation, those listed

in this part.

 

1. Pledge and Security Agreement executed by Borrower on even date.

 

2. UCC -1 Financing Statement executed by Borrower on even date, to be filed in
the Office of the Secretary of State for Delaware.

   

Jurisdiction whose Laws Govern Loan Agreement           State: South Carolina  
        Borrower’s Acknowledgment:      

 

/s/ Nancy K. Hedrick

--------------------------------------------------------------------------------

Bank’s Acknowledgment:      

 

/s/ Charlie Arndt

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

Attachment 1

to

Loan Agreement

(Description of Collateral)

 

All Assets. All accounts, as-extracted collateral, cash proceeds, chattel paper,
commercial tort claims, deposit accounts, documents, equipment, farm products,
fixtures, financial assets, general intangibles, goods, instruments, inventory,
investment property, letter of credit rights, letters of credit, money, non-cash
proceeds, proceeds, intellectual property, software, supporting obligations and
other personal property, both now existing and hereafter existing, acquired and
arising, owned by Borrower and in which Borrower has any property rights and
benefits, of whatsoever kind and description, wheresoever located and inclusive
of property in Borrower’s constructive possession and control, property in the
Borrower’s actual possession and control and property in the possession and
control of a third person for and on behalf of Borrower; and, without limiting
the foregoing but in furtherance thereof, the following now existing and
hereafter acquired and arising property and property rights and benefits,
together with all replacements, substitutions, additions, accessions, products
and proceeds thereof and of anything described herein:

 

Accounts. All accounts (as such term is defined in Article 9 of the Uniform
Commercial Code in effect from time to time in the State of South Carolina)
owned by the Borrower and all accounts in which the Borrower has any rights
(including, without limitation, rights to grant a security interest in accounts
owned by other persons), both now existing and hereafter owned, acquired and
arising; and, to the extent not included in the term accounts as so defined
after ascribing a broad meaning thereto, all accounts receivable,
health-care-insurance receivables, credit and charge card receivables, bills,
acceptances, documents, choses in action, chattel paper (both tangible and
electronic), promissory notes and other instruments, deposit accounts, license
fees payable for use of software, commercial tort claims, letter of credit
rights and letters of credit, rights to payment for money or funds advanced or
sold other than through use of a credit card, lottery winnings, rights to
payment with respect to investment property, general intangibles and other forms
of obligations and rights to payment of any nature, now owing to the Borrower
and hereafter arising and owing to the Borrower, together with (i) the proceeds
of all of the accounts and other property and property rights described
hereinabove, including all of the proceeds of Borrower’s rights with respect to
any of its goods and services represented thereby, whether delivered or returned
by customers, and all rights as an unpaid vendor and lienor, including rights of
stoppage in transit and of recovering possession by any proceedings, including
replevin and reclamation, and (ii) all customer lists, books and records,
ledgers, account cards, and other records including those stored on computer or
electronic media, whether now in existence or hereafter created, relating to any
of the foregoing.

 

General Intangibles. All general intangibles (as such term is defined in Article
9 of the Uniform Commercial Code in effect from time to time in the State of
South Carolina) of the Borrower, whether now existing or hereafter owned,
acquired or arising, or in which the Borrower now has or hereafter acquires any
rights, and, to the extent not included in the term general intangibles as so
defined after ascribing a broad meaning thereto, all now existing and hereafter
acquired things in action, payment intangibles, rights to payment of loan funds
not evidenced by chattel paper or an instrument, contract rights, causes of
action, business records, inventions, designs, patents, patent applications,
software, trademarks, trademark registrations and applications therefor,
goodwill, trade names, trade secrets, trade processes, copyrights, copyright
registrations and applications therefor, licenses, permits, franchises, customer
lists, computer programs, all claims under guaranties and other supporting
obligations, tax refund claims, claims under letters-of-credit and all
letter-of-credit rights, rights and claims against carriers and shippers,
leases, claims under insurance policies, condemnation proceeds, all rights to
indemnification and all other intangible personal property of every kind and
nature, together with the proceeds of all of the general intangibles and other
property and property rights described hereinabove and (ii) all customer lists,
books and records, ledgers, account cards, and other records including those
stored on computer or electronic media, whether now in existence or hereafter
created, relating to any of the foregoing.



--------------------------------------------------------------------------------

Equipment. All equipment (as such term is defined in Article 9 of the Uniform
Commercial Code in effect from time to time in the State of South Carolina) of
the Borrower, whether now existing or hereafter owned, acquired or arising, or
in which the Borrower now has or hereafter acquires any rights, including,
without limitation, equipment now in Borrower’s possession and control,
equipment in transit, equipment in storage and equipment hereafter acquired by
way of replacement, substitution, addition or otherwise, and, to the extent not
included in the term equipment as so defined after ascribing a broad meaning
thereto, all now existing and hereafter acquired furniture, furnishings,
fixtures (including, without limitation, those located at, upon or about, or
attached to, the real estate described herein), machinery, parts, supplies,
apparatus, appliances, patterns, molds, dies, blueprints, fittings and computer
systems and related hardware and software of every description, together with
(i) the proceeds and products of all of the equipment and other property and
property rights described hereinabove, including, without limitation, insurance
proceeds and condemnation proceeds, (ii) all books and records, abstracts of
title, leases and all other contracts and agreements relating thereto or used in
connection therewith and (iii) all customer lists, books and records, ledgers,
account cards, and other records including those stored on computer or
electronic media, whether now in existence or hereafter created, relating to any
of the foregoing.

 

Inventory, Etc. All inventory (as such term is defined in Article 9 of the
Uniform Commercial Code in effect from time to time in the State of South
Carolina) owned by the Borrower and all inventory in which the Borrower has any
rights (including, without limitation, rights to grant a security interest in
inventory owned by other persons), both now existing and hereafter owned,
acquired and arising, including, without limitation, inventory in transit,
inventory in the constructive possession and control of Borrower, inventory in
the actual possession and control of Borrower and inventory held by others for
Borrower’s account; and, to the extent not included in the term inventory as so
defined after ascribing a broad meaning thereto, all now existing and hereafter
acquired goods manufactured or acquired for sale or lease, and any piece goods,
raw materials, as extracted collateral, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of Borrower or which may contribute to the finished
product or to the sale, promotion and shipment thereof by Borrower and by others
on the account of Borrower, together with (i) the proceeds and products of all
of the inventory and other property and property rights described hereinabove,
(ii) all additions and accessions thereto and replacements and substitutions
therefor, (iii) all documents related thereto and (iv) all customer lists, books
and records, ledgers, account cards, and other records including those stored on
computer or electronic media, whether now in existence or hereafter created,
relating to any of the foregoing.

 

2



--------------------------------------------------------------------------------

Attachment 2

to

Loan Agreement

(Conditions to Closing)

 

UCC-11 Search Results. Bank shall have received current UCC-11 search results
from such local and state filing offices as Bank may request, each showing no
liens or encumbrances against any of the Collateral.

 

Insurance. Borrower shall have delivered to Bank evidence that Borrower has
obtained each of the insurance policies required under Article VII, together
with satisfactory evidence of premium payments.

 

Accounts Audit. Borrower shall have delivered to Bank a signed, final copy of an
audit of Borrower’s Accounts as of a date not earlier than             , 2005 in
a form acceptable to Bank.

 

Authority Documents. Bank shall have received from Borrower and from such other
persons as Bank may request, documents evidencing Borrower’s and such other
persons’ respective authority to enter into this Loan, together with
certificates of authority or good standing and borrowing certifications as Bank
and its counsel deem appropriate.

 

Attorney’s Opinion. Borrower’s counsel shall have delivered to Bank its written
opinion regarding the organization and operation of Borrower, the enforceability
of the Loan Documents and such other matters as Bank may reasonably request,
such opinion to be in form and substance satisfactory to Bank.

 

Consents and Approvals. Bank shall have received true and exact copies of any
other consents and approvals of all persons required in order for Borrower to
comply with all of the terms of the Loan Documents.

 

Borrowing Base Certificate. Bank shall have received a Borrowing Base
Certificate in form and substance satisfactory to Bank.

 

Close of Acquisition. Borrower shall have consummated its transactions for its
recapitalization, including a minimum subordinated debt investment (from a
shareholder or shareholders) in a minimum amount of One Million and No/100
Dollars ($1,000,000.00).



--------------------------------------------------------------------------------

Attachment 3

to

Loan Agreement

(Financial and Securities Reports)

 

Annual Reports. Beginning with the fiscal year ending December 31, 2004, as soon
as available, but in any event within 120 days after the end of Borrower’s
fiscal year, Borrower shall deliver to Bank audited consolidated financial
statements of Borrower (including a balance sheet, an income statement and a
statement of retained earnings and changes in financial position, each with the
related notes and changes in the financial position for such year and setting
forth in comparative form the figures for the prior year) prepared in accordance
with GAAP, consistently applied, together with an opinion on such financial
statements that is unqualified or qualified in a manner acceptable to Bank from
an independent certified public accounting firm reasonably acceptable to Bank.

 

Monthly Reports. As soon as available, but in any event within 25 business days
after the end of each calendar month, Borrower shall deliver to Bank an
unaudited consolidated balance sheet and a statement of income and retained
earnings prepared in accordance with GAAP, consistently applied, covering
Borrower’s consolidated operations during such period, in a form acceptable to
Bank and certified by Borrower’s chief financial officer or other Person
acceptable to Bank.

 

Compliance Certifications. Not more than 25 business days after the end of each
quarter, beginning the first quarter next following the Closing Date, or
concurrently with the delivery of the financial statements required to be
delivered by Borrower to Bank, a certificate of the Person preparing such
statements, whether an independent certified accountant, an officer of Borrower
or some other Person acceptable to Bank, stating that, in making the examination
necessary therefor, no knowledge was obtained of any default condition or event
of default.

 

Borrowing Base Report. Within 25 days after the last day of each fiscal month,
as long as amounts are outstanding on the Revolving Facility, Borrower shall
deliver to Bank a Borrowing Base Certificate dated and signed by the Borrower’s
chief financial officer or other officer approved by Bank, such Borrowing Base
Certificate to be in a form acceptable to Bank and which provides information
requested by Bank that is current as of the prior month’s end.

 

Aged Accounts and Backlog Reports. Within 25 business days after the last date
of each month, Borrower shall deliver to Bank an aged listing of accounts
receivable, Unbilled Accounts Receivable, and backlog reports (of a form to be
agreed upon) for so long as any amounts remain outstanding under the Loan.

 

Budget. Within 30 days prior to the last day of each fiscal year, Borrower to
submit an annual financial plan including a consolidated Balance Sheet, Income
Statement, and Cash Flow Statement prepared in accordance with GAAP, along with
all supporting assumptions.

 

SEC Reports. Borrower shall comply on a timely basis with all requirements
imposed by the Securities and Exchange Commission (“SEC”) in reporting its
activities and operations and shall provide Bank with copies of all such reports
when filed with the SEC.

 

Financial Audit. Borrower shall deliver to Bank as soon as available to Borrower
a signed, final copy of Borrower’s 2004 annual financial audit in a form
acceptable to Bank, which shall not reveal any adverse change from its
management prepared statements as of December 31, 2004.



--------------------------------------------------------------------------------

Attachment 4

To

Loan Agreement

(Additional Affirmative, Negative And Financial Covenants)

 

A. Additional Affirmative Covenants (Article VI).

 

1. Taxes. Borrower shall make, and shall cause each Subsidiary to make, due and
timely payment of, or deposit or withholding of, all federal, state and material
local taxes, assessments or contributions required of it by all Requirements of
Law, and will execute and deliver to Bank, on demand, appropriate certificates
attesting to the payment, deposit or withholding thereof; provided that Borrower
or a Subsidiary need not make any payment if the amount or validity of such
payment is contested in good faith by appropriate proceedings and is reserved
against (to the extent required by GAAP) by Borrower

 

B. Additional Negative Covenants (Article VII).

 

1. Distributions. Borrower shall not pay any dividends or make any other
distribution or payment (other than dividends or distributions of capital stock)
on account of or in redemption, retirement or purchase of any capital stock,
including preferred stock, or permit any of its Subsidiaries to do so which
would result in the violation of any of Borrower’s covenants under the Loan
Agreement.

 

2. Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any person, or permit any of its Subsidiaries so to
do, other than Permitted Investments which would result in the violation of any
of Borrower’s covenants under the Loan Agreement.

 

3. Loans. Borrower shall not make or commit to make any advance, loan, extension
of credit or capital contribution to, or purchase of any stock, bonds, notes,
debentures or other securities of any person, other than Permitted Investments
or intercompany loans.

 

4. Loans to Officers. Borrower shall not make any loan or advance directly or
indirectly for the benefit of any past, present, or future stockholder,
director, officer, executive, manager, member, partner or employee of Borrower,
other than employee relocation loans, employee bridge loans and other incidental
loans to employees, all in the ordinary course of business.

 

5. Compensation. Other than as provided in the four Employment Agreements
between Borrower and each of Nancy Hedrick, Tom Clinton, Bill Buchanan, and
Beverly Hawkins, which agreements have been approved by Bank, Borrower shall not
pay any compensation to any past, present and future shareholder, director,
officer, executive, member, manager, partner and employee, whether through
salary, bonus or otherwise, in excess of industry standards and norms.

 

6. Subordinated Debt. Except for payment of shareholder loans specifically
subordinate to Bank and subject to compliance with all of Borrower’s covenants
under the Loan Agreement, Borrower shall not make any payment in respect of any
Subordinated Debt, or permit any of its Subsidiaries to make any such payment
except in compliance with the terms of such Subordinated Debt, or amend any
provision contained in any documentation relating to the Subordinated Debt
without Bank’s prior written consent.

 

7. Negative Pledge Agreements. Borrower shall not permit the inclusion in any
contract to which it becomes a party of any provisions that could restrict or
invalidate the creation of a security interest in favor of Bank in Borrower’s
rights and interests in any Collateral.

 

8. Third Party Agreements. Borrower shall not enter into any agreement
containing any provision that would be violated or breached by the performance
of the obligations of Borrower under this Agreement.



--------------------------------------------------------------------------------

C. Financial Maintenance Covenants (Article VIII).

 

Borrower shall observe the following financial covenants which, where
applicable, will be measured quarterly:

 

1. Maximum Funded Senior Debt to EBITDA Ratio. Maintain a ratio of (i) Bank’s
debt outstanding to (ii) EBITDA of not more than 2.50:1.00 measured quarterly on
a rolling 12 months, beginning June 30, 2005.

 

2. Minimum Annual EBITDA. Evidence a total year-end EBITDA value of not less
than $2,000,000.00 as measured at the end of the fiscal year in 2005 (December
31, 2005).

 

3. Minimum Tangible Net Worth at Closing. Before the closing of the revolving
line of credit, Borrower must show a minimum tangible net worth of no less than
$600,000, including as part of such net worth any and all subordinated debt to
Borrower’s shareholders specifically subordinate to Bank.

 

4. Minimum Tangible Net Worth at Fiscal Year End 2005. By December 31, 2005,
Borrower must show a minimum tangible net worth of no less than $1,500,000,
including any and all subordinated debt.

 

D. Additional Definitions

 

1. “Accounts” means accounts (as such term is defined in Article 9 of the
Uniform Commercial Code in effect from time to time in the State of South
Carolina) owned by the Borrower and all accounts in which the Borrower has any
rights (including, without limitation, rights to grant a security interest in
accounts owned by other persons), both now existing and hereafter owned,
acquired and arising; and, to the extent not included in the term accounts as so
defined after ascribing a broad meaning thereto, all accounts receivable,
health-care-insurance receivables, credit and charge card receivables, bills,
acceptances, documents, choses in action, chattel paper (both tangible and
electronic), promissory notes and other instruments, deposit accounts, license
fees payable for use of software, commercial tort claims, letter of credit
rights and letters of credit, rights to payment for money or funds advanced or
sold other than through use of a credit card, lottery winnings, rights to
payment with respect to investment property, general intangibles and other forms
of obligations and rights to payment of any nature, now owing to the Borrower
and hereafter arising and owing to the Borrower, together with (i) the proceeds
of all of the accounts and other property and property rights described
hereinabove, including all of the proceeds of Borrower’s rights with respect to
any of its goods and services represented thereby, whether delivered or returned
by customers, and all rights as an unpaid vendor and lienor, including rights of
stoppage in transit and of recovering possession by any proceedings, including
replevin and reclamation, and (ii) all customer lists, books and records,
ledgers, account cards, and other records including those stored on computer or
electronic media, whether now in existence or hereafter created, relating to any
of the foregoing.

 

2. “Borrowing Base” means an amount equal to eighty (80%) percent of Eligible
Accounts, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower.

 

3. “Borrowing Base Certificate” means the certification delivered to Bank by
Borrower at the times required under this Loan Agreement or such other times as
Bank may request. The report shall contain such information as may be requested
by Bank, including, among other things, information relative to Borrower’s
Eligible Accounts and Eligible Inventory. The report shall be certified by an
authorized officer of Borrower and shall be in a format acceptable to Bank.

 

4. “EBITDA” shall mean Earnings Before Interest, Taxes, Depreciation, and
Amortization. Ratio to be calculated on a trailing quarterly basis and
annualized.

 

2



--------------------------------------------------------------------------------

5. “Tangible Net Worth” shall mean the depreciated book value of the total
assets of the Borrower, after subtracting the aggregate amount of intangible
assets, less all liabilities of the Borrower, excluding shareholder loans
specifically subordinate to Bank, all determined according to GAAP.

 

6. “Eligible Accounts” means accounts of the Borrower, in which Borrower has the
right to grant a security interest to Bank, that are in existence and have
arisen in the ordinary course of Borrower’s business and that comply with all of
Borrower’s representations and warranties to Bank set forth in the Loan
Agreement and the other Loan Documents; provided, the Bank may change the
standards of eligibility by giving Borrower thirty (30) days’ prior written
notice. Unless otherwise agreed to by Bank, Eligible Accounts shall not include
the following: (i) the portion of accounts outstanding more than ninety days
(90) after billing date, (ii) all amounts due from any affiliate, (iii) bad or
doubtful accounts, (iv) accounts subject to any security interest or other
encumbrance ranking or capable of ranking in priority to the Banks security, (v)
amount of all holdback, contra account or rights of setoff on the part of any
account debtor, (vi) accounts of non-U.S. debtors not pre-approved by Bank (vii)
any accounts which the Bank has previously advised to be ineligible. Amounts in
excess of the percentages defined below for Concentration and Cross-Age accounts
will also be deemed ineligible unless agreed to by the Bank. “Concentration”
means accounts in excess of 20% of the total Eligible Accounts. “Cross-Age”
means those accounts with 25% or more of their total outstanding balance over 90
days from invoice date. Exceptions to the Concentration rule will be permitted
by Bank for pre-approved obligor(s) that would otherwise be considered
Concentration Accounts. Pre-approved obligors will be listed as an Attachment to
the Loan Documents.

 

7. “Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any person, or any loan, advance or capital
contribution to any person.

 

8. “Subordinated Debt” means any debt incurred by Borrower that is subordinated
to the Indebtedness owing to Bank reasonably acceptable to Bank (and identified
as being such by Borrower and Bank) and including, without limitation, those
certain Promissory Notes of Borrower dated February 11, 2005 each in the amount
of $375,040.00 to each of Nancy K. Hedrick, Joe G. Black, Thomas P. Clinton,
William J. Buchanan and Beverly N. Hawkins and that certain Promissory Note of
Borrower dated February 11, 2005 in the amount of $1,875,200.00 to Barron
Partners, LP.

 

3